Hilsdorf v Tsioulias (2015 NY Slip Op 07473)





Hilsdorf v Tsioulias


2015 NY Slip Op 07473


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2014-01713
 (Index No. 17969/10)

[*1]Maureen Hilsdorf, etc., appellant, 
vGeorge Tsioulias, etc., et al., defendants, New York Queens Hospital, respondent.


Daniel P. Buttafuoco & Associates, PLLC, Woodbury, N.Y. (Ellen Buchholz of counsel), for appellant.
Farley, Holohan & Glockner, LLP, Mineola, N.Y. (Mark Khavkin of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for medical malpractice, etc., the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Kerrigan, J.), entered November 15, 2013, as granted that branch of the motion of the defendant New York Queens Hospital which was for summary judgment dismissing so much of the complaint as alleged that it was vicariously liable for the treatment rendered to the plaintiff's decedent by nonparty physician Maura Noordhoorn.
ORDERED that the order is affirmed insofar as appealed from, with costs.
New York Hospital Medical Center of Queens, sued herein as New York Queens Hospital (hereinafter the hospital), made a prima facie showing that, in connection with medical treatment rendered to the plaintiff's decedent, it was not vicariously liable for any alleged acts or omissions of nonparty physician Maura Noordhoorn because Noordhoorn was not its employee (see Loaiza v Lam, 107 AD3d 951, 952; Sullivan v Sirop, 74 AD3d 1326, 1328; Belak-Redl v Bollengier, 74 AD3d 1110, 1111; Sampson v Contillo, 55 AD3d 588, 590-591). In opposition, the plaintiff failed to raise a triable issue of fact as to whether the hospital could nonetheless be held vicariously liable for Noordhoorn's alleged malpractice under a theory of apparent or ostensible agency (see Hill v St. Clare's Hosp., 67 NY2d 72, 79; Sullivan v Sirop, 74 AD3d at 1328; Thurman v United Health Servs. Hosps. Inc., 39 AD3d 934, 936-937). Accordingly, the Supreme Court properly granted that branch of the hospital's motion which was for summary judgment dismissing so much of the complaint as alleged that it was vicariously liable for the treatment rendered by Noordhoorn to the plaintiff's decedent.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court